



Exhibit 10.2
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of August 6, 2019 (this
“Amendment”), is entered into among Coeur Mining, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below and as amended by
this Amendment).
RECITALS
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of September 29, 2017 (as
previously amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).
B.    The parties hereto have agreed to amend the Credit Agreement as provided
herein.
C.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
1.    Amendments.
(a)Section 7.11(b) of the Credit Agreement is hereby amended to read as follows:


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than: (i) for the fiscal quarter ended June 30, 2019, 2.50 to 1.00 and (ii) for
each fiscal quarter ending thereafter, 3.00 to 1.00.
(b)A new Section 11.22 is hereby added to the Credit Agreement to read as
follows:


11.22    Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):







--------------------------------------------------------------------------------





In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under such U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


For purposes of this Section, (a) “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party; (b) “Covered Entity” means any of the
following: (a) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b); (c) “Default Right” has the meaning assigned to that term in,
and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1,
as applicable; and (d) “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).


(c)Section 16 of the Security Agreement is amended to read as follows:


16    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL;
Acknowledgement Regarding Any Supported QFCs. The terms of Sections 11.14, 11.15
and 11.22 of the Credit Agreement with respect to governing law, submission to
jurisdiction, venue, waiver of jury trial and acknowledgement regarding any
Supported QFCs are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.


2.    Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Amendment, each of the undersigned Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and



--------------------------------------------------------------------------------





whether or not heretofore asserted, which any of the undersigned Loan Parties
may have or claim to have against any entity or other Person within the Lender
Group.
3.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance reasonably satisfactory to the
Administrative Agent.
(a)Execution and Delivery of Amendment. The Administrative Agent shall have
received copies of this Amendment duly executed by the Loan Parties, the
Required Lenders and the Administrative Agent.
(b)KYC. (i) Upon the reasonable request of any Lender made at least five days
prior to the date hereof, such Lender shall have received all documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the date hereof; and (ii) upon the
request of any Lender made at least five days prior to the date hereof, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Lender shall have received a Beneficial Ownership Certification
in relation to the Borrower.
(c)Fees and Expenses. The Borrower shall have paid all fees and expenses owed by
the Borrower to the Administrative Agent and the Arranger including all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent or the Arranger (directly to such counsel if requested by
the Administrative Agent or the Arranger) to the extent payable pursuant to the
Loan Documents and invoiced prior to the date hereof, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the date hereof (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent or the Arranger).
4.    Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents. This
Amendment is a Loan Document.
5.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
Debtor Relief Laws and the availability of equitable remedies.
(c)No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, such Loan Party of this Amendment, other than (i) those
that have already been obtained and are in full force and effect and (ii) those
for which the failure to obtain or make could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(d)The execution, delivery and performance by such Loan Party of this Amendment
do not (i) contravene the terms of its Organization Documents or (ii) violate
any Law, except in each case as could not reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------





6.    Representations and Warranties. Each Loan Party represents and warrants to
the Lenders that after giving effect to this Amendment (a) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection therewith, are true and correct in all material
respects (provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties to the extent they are already
modified or qualified by materiality in the text thereof) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties to the
extent they are already modified or qualified by materiality in the text
thereof) as of such earlier date and (b) no event has occurred and is continuing
which constitutes a Default or an Event of Default. The undersigned Loan Parties
further acknowledge and agree that, as of the date hereof, the Outstanding
Amount of the Revolving Loans and L/C Obligations constitute valid and
subsisting obligations of such Loan Parties to the Lenders that are not subject
to any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.
7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]



























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



--------------------------------------------------------------------------------





BORROWER:
 
COEUR MINING, INC.,
a Delaware corporation
 
 
 
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President & Chief Executive Officer
 
 
 
GUARANTORS:
 
COEUR EXPLORATIONS, INC.


 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR ROCHESTER, INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR CAPITAL, INC
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR ALASKA, INC
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR SOUTH AMERICA CORP.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF RESOURCES (U.S.A.), INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF RESOURCES MANAGEMENT INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President




--------------------------------------------------------------------------------





 
 
WHARF REWARD MINES INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
WHARF GOLD MINES INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP
 
 
By: WHARF GOLD MINES INC., THE GENERAL PARTNER
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR STERLING HOLDINGS LLC
 
 
By: COEUR MINING, INC., THE SOLE MEMBER
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
STERLING INTERMEDIATE HOLDCO, INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 
 
 
COEUR STERLING, INC.
 
By:
/s/ Mitchell J. Krebs
 
Name:
Mitchell J. Krebs
 
Title:
President
 
 
 












--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
/s/ Lisa Berishaj
 
Name:
Lisa Berishaj
 
Title:
Assistant Vice President


































--------------------------------------------------------------------------------





LENDERS:
 
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
 
By:
/s/ Jonathan M. Phillips
 
Name:
Jonathan M. Phillips
 
Title:
Senior Vice President
 
 
 
 
 
ROYAL BANK OF CANADA,
as a Lender
 
By:
/s/ Stam Fountoulakis
 
Name:
Stam Fountoulakis
 
Title:
Authorized Signatory
 
 
 
 
 
BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
 
By:
/s/ Brian L. Banke
 
Name:
Brian L. Banke
 
Title:
Managing Director
 
 
 
 
 
THE BANK OF NOVA SCOTIA,
as a Lender
 
By:
/s/ Ian Stephenson
 
Name:
Ian Stephenson
 
Title:
Managing Director
 
 
 
 
By:
/s/ Monik Vora
 
Name:
Monik Vora
 
Title:
Associate Director
 
 
 
 
 
 
 
 
 
 
 
 














